LETTER OF TRANSMITTAL Regarding Units of Limited Liability Company Interests in ROCHDALE CORE ALTERNATIVE STRATEGIES MASTER FUND LLC Tendered Pursuant to the Offer to Purchase Dated August 24, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY THE FUND BY, 5:00 P.M. EASTERN TIME, ON September 22, 2009, UNLESS THE OFFER IS EXTENDED. COMPLETE THIS LETTER OF TRANSMITTAL AND RETURN BY HAND DELIVERY OR BY MAIL OR FAX TO: ROCHDALE CORE ALTERNATIVE STRATEGIES MASTER FUND LLC c/o
